Opinion by
Oblady, J.,
When the car of the defendant company stopped at a regular street crossing in response to the signal of H. P. McCurdy, it could have been for but one purpose, to wit: to receive as passengers the six or seven persons who were there standing, and who intended to take passage on that car. Plaving stopped for that purpose it was the duty of the defendant’s conductor to see to it that these persons had a reasonable time in which to enter in safety, or, if the car was then so crowded with passengers as to make it unsafe to receive them, to give them notice to stay off the car. The conductor had full control of the situation; it would not move except at his direction. It appears from the undisputed testimony that when these persons were getting on the car, the conductor was in the body of the car engaged in collecting fares, and he chose to act on the judgment of a passenger, on the rear platform, as to when it should be started. Unfortunately, the announcement of this passenger that it was “ All right ” was given at a time when a woman, having in her arms a young babe, was in the act of mounting the steps with the aid of her husband. No one, authorized to act for the company, was giving any attention to these passengers. The signal *32to start the car was given by the conductor when he could not see them, or judge of the care necessary to give to them, and it was for the jury to say whether this was negligence. The conductor could not delegate his judgment to the passenger. There is no evidence in the ease to justify the charge of contributory negligence of the father or mother of the injured child. She was where she had been invited to be by the defendant — -on the steps of the car — and by the act of the conductor, she was suddenly placed in a position of great peril to herself and babe. She could not enter the car on account of the crowd on the platform, and her husband could not get on the step before the car started. In her effort to get from the lower step into the car, hampered as she was with the baby in her arms, she lost her balance and fell, or was thrown from the car, to the street, which resulted in injuries to the child. The defendant urges that the accident was due entirely to the action of Mrs. McCurdy in getting on a car already crowded with passengers, and that she went into a place manifestly dangerously. It is a sufficient answer to this to say that she could not know the condition of the rear platform until she attempted to mount the steps, at which moment three other persons were received safely on the same platform, and she had ho reason to anticipate the sudden starting of the car when she was on the lower step. Her husband and another child were immediately behind her, intending to enter the same car. The fact that she clung to the hand-hold until the car had moved thirty-five feet is not evidence of negligence in accepting the invitation of the defendant to become a passenger. Pier position on the step was not a dangerous one until the car started. Being placed in a perilous situation by the negligent act of the conductor, it was a most natural act on her part to attempt to get in to the car.
The case was clearly for the jury, and was fairly submitted to them: Shuart v. Traction Company, ante, p. 26.
The judgment is affirmed.